937 A.2d 695 (2007)
284 Conn. 939
Carl ALEXANDER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided November 26, 2007.
Sarah F. Summons, special public defender, in support of the petition.
*696 Frederick W. Fawcett, supervisory assistant state's attorney, in opposition.
The petitioner Carl Alexander's petition for certification for appeal from the Appellate Court, 103 Conn.App. 629, 930 A.2d 58 (2007), is denied.
SCHALLER, J., did not participate in the consideration or decision of this petition.